Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered June 26, 1996, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*573The defendant did not object to the imposition of the mandatory surcharge at the time of sentencing (see, CPL 60.35 [1] [a]), move for resentencing pursuant to CPL 420.10 (5), or otherwise seek an alternative method of payment of the surcharge (see, CPL 420.10 [1]). Therefore, the defendant’s contention that the sentencing court erred in failing to direct the defendant to pay the mandatory surcharge at some later date is unpreserved for appellate review (see, People v Ruz, 70 NY2d 942; People v Carlton, 133 AD2d 776). Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.